DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Fig. 1 has poor line quality, thus not meeting the reproducibility requirements of 37 CFR 1.84(L).  It is likely that Fig. 1 contains rasterized, grayscale elements rather than bi-tonal, black-and-white only, vector-based elements.  The drawings must not contain any grayscale elements, in order to avoid image quality degradation in the USPTO electronic filing system.
Cross-hatching for the cement 236 and the formation 214 in Fig. 2 is incorrect.  236 should be cross-hatched as “concrete” and 214 should be cross-hatched as “earth” per the cross-hatching guidelines in MPEP 608.02 IX.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halliburton (WO 2017/164878).
With regard to claim 1, Halliburton discloses a method comprising:
determining a wellbore fluid in a wellbore (paragraph 0038 discusses that the abrasive grit can be selected to have a high degradation rate in wellbore fluid, thus implying that the wellbore fluid is known and has been determined. Paragraph 0017 also discusses conditions of the downhole environment, and paragraph 0018 describes the sensors that are provided for sensing of the downhole environment);
determining a soluble abrasive based, at least in part on the wellbore fluid (paragraph 0038 discusses that the abrasive is selected based on having a high degradation rate in wellbore fluid);
deploying a tool (see 108 in Fig. 1) into the wellbore, the tool having at least one nozzle (110); and
performing a cutting operation in the wellbore, the cutting operation comprising directing, via the nozzle, a pressurized stream of the soluble abrasive at a surface in the wellbore to cause a change in the surface (see, for example, the step of “outputting the erosion fluid” in claim 1 of Halliburton).
With regard to claim 2, Halliburton discloses determining a carrier fluid for the soluble abrasive (paragraph 0038, the carrier fluid is selected to provide a low degradation rate).
With regard to claims 3 and 15, the soluble abrasive is at least partially soluble in the wellbore fluid and substantially insoluble in the carrier fluid (paragraph 0038, “a low degradation rate in a carrier fluid but a high degradation rate in a wellbore fluid”).
With regard to claims 4 and 16, the soluble abrasive comprises a magnesium alloy (paragraph 16: “Components of the abrasive grit can include dissolvable metals, such as magnesium, zinc, or alloys thereof”).
With regard to claims 5 and 14, Halliburton teaches that the wellbore fluid comprises a saltwater brine (paragraph 0041 indicates that a “degradation accelerator” can be provided, which would then become a “wellbore fluid” being that it is provided in the wellbore.  The degradation accelerator can comprise “brines” such as “sodium chloride brine, and potassium chloride brine”).
With regard to claim 6, Halliburton teaches that determining the soluble abrasive comprises determining the soluble abrasive based, at least in part, on a type of material of the surface in the wellbore (paragraph 0038 indicates that the abrasives are selected “to achieve a hardness high enough to erode the target material”).
With regard to claim 7, Halliburton discloses determining a particle size of the soluble abrasive in accordance with the cutting operation (paragraph 0037 discusses the sizing of particles in detail).
With regard to claims 8 and 17, Halliburton discloses that the cutting operation comprises cutting a perforation in a casing in the wellbore (lines 1-3 of the Abstract mention perforating).
With regard to claims 9 and 19, Halliburton discloses that the cutting operation comprises cutting a material deposited on a casing in the wellbore away from the casing (paragraph 0021 discusses “brushing off scale, rust, coatings, paraffin or other build-ups from a tubing”).
With regard to claim 11, Halliburton discloses adding, after the cutting operation, a solubility enhancer (Halliburton calls this a “degradation accelerator”) to the wellbore fluid, wherein the solubility enhancer improves solubility of the soluble abrasive in the wellbore fluid (e.g. paragraph 0017).
	With regard to claim 13, Halliburton discloses an apparatus comprising:
a pump (mentioned in at least paragraphs 0024 and 0028); and
(108) coupled to the pump, the cutting tool comprising one or more nozzles (110), wherein the cutting tool is configured to:
receive a carrier fluid (see numerals 116, 120, and 122 in Fig. 1) including a soluble abrasive (see numerals 118, 124, and 126 in Fig. 1) suspended in the carrier fluid, and direct, via the one or more nozzles, a pressurized stream of the carrier fluid comprising the soluble abrasive at a surface in a wellbore to perform a cutting operation on the surface in the wellbore (Fig. 1 illustrates the nozzles spraying the abrasive fluid at the wellbore surface).
With regard to claim 18, Halliburton discloses perforating a casing (see paragraph 0014, for example), and therefore inherently Halliburton discloses the nozzles being configured in a “perforation pattern.”  Examiner’s reasoning is that nozzles which perforate a casing are by definition arranged in a “perforation pattern.”
With regard to claim 20, Halliburton discloses that the pump (mentioned in paragraphs 0024 and 0028) is coupled to the cutting tool via a work string (106) disposed in the wellbore.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halliburton in view of Watson et al. (US 2016/0017699, hereinafter Watson).
With regard to claim 10, Halliburton discloses cutting through a casing string (e.g. paragraph 0002, which states that “erosive jet cutting…apparatuses can be used to cut through materials, such as tubular walls e.g. downhole tools, casing string, or other tubulars”).  However, Halliburton fails to disclose rotating the tool while cutting through the casing.
Watson discloses rotating a hydrajetting tool to cut a casing (0049).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Halliburton by rotating the cutting tool as taught by Watson, in order to “cut an arc in the casing…long enough [to]…make a complete circle, which would cut off a portion of the casing” (Watson, paragraph 0049). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halliburton.
	With regard to claim 12, Halliburton discusses the difficulties that result from the presence of abrasives in a wellbore fluid when the time comes to produce the wellbore fluid (i.e. to “remove” the wellbore fluid, as claimed).  Paragraph 0003 states that “abrasive grit can settle into the wellbore, plug screens, interfere with sliding tools, or cause other problems.”  However, Halliburton fails to explicitly state that the wellbore fluid should be removed only after the abrasives dissolve.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Halliburton by waiting for the abrasive particles to dissolve before beginning the production stage (i.e. the claimed “removal” step), in order to avoid the potential problems associated with abrasive particles and production equipment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art with regard to degradable abrasives used in wellbores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT E FULLER/Primary Examiner, Art Unit 3676